Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION       

Response to Amendment
This action is responsive to an amendment filed on 10/11/2021. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.            

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. (US Pub. No. 2011/0112833 A1) in view of Fisher (U.S. Pub. No. 2017/0018203).  

            Regarding claim 1, with respect to Figures 1-6, Frankel teaches a system, comprising: 
            two or more communication devices (a system comprising remote computing devices 114a, b, c; figure 4), each of the two or more communication devices configured to store recorded local device audio data, receive inbound audio data from at least one other communication device and two or more distributed automatic speech recognition "ASR” instances configured generate a local device transcript from the recorded local device audio data (figure 4; paragraphs [0039], [0059], & [0066]) (Note; in paragraph 0051, Frankel teaches that transcription viewer 601 can offer the ability to play back only certain text items (such as those belonging to a particular speaker) (609). Since audio is captured from each channel separately, the transcription viewer 601 can be configured so that if two or more participants were speaking concurrently, their snippets are played sequentially. Each of the channel is belong to each of the participants. When each participant speaks, their audio must be locally stored in their computer/communication device before the audio is transmitted through each corresponding channel (see also paragraphs 0053-0054). Thus it clear that Frankel teaches “store recorded local device audio data”.); and 
             a computer coupled with a database and comprising a processor and memory (a computer 101, configured as a teleconference bridge, coupled with a mass storage device 104 (database) and comprising a processor 103 and system memory 112; figure 4, paragraphs [0057] & [0059]-[0060]), the computer configured to: 
             generate the teleconference space (computer 101 is configured to establish a conference call (teleconference space) in which the remote computing devices 114a, b, c participate; paragraphs [0040], [0057], & [0069]-[0070]); 
              transmit requests to join the teleconference space to the two or more communication devices (dialing phone numbers of participants associated with the remote computing devices 114a, b, c for joining the conference call; paragraphs [0030] & [0057]); 
              store in the computer memory identification information for each of the two or more communication devices (storing teleconference data 107 in the system memory 112 including 
              receive the local device transcript from each of the two or more distributed automatic speech recognition "ASR” instances (receiving audio transcripts transmitted to the computer 101 by each of the distributed automatic speech recognition "ASR” instances; figure 3, paragraphs [0032], [0039], [0046], & [0060]), wherein the local device transcript of each communication device is associated with one or more communication device users (the audio snippets of each of the remote computing devices 114a, b, c is associated with respective users; paragraphs [0039], [0041 ]-[0042], & [0070]); 
               merge the local device transcript from each of the two or more distributed automatic speech recognition "ASR” instances into a master audio transcript (converting the audio snippets into text data and combining the audio text data of each of the remote computing devices 114a, b, c into an aggregated transcript; paragraphs [0039] & [0046], claim 1 of FRANKEL); and 
             transmit the master audio transcript to each of the two or more communication devices (sending the aggregated transcript to each of the remote computing devices 114a, b, c for display; paragraphs [0046]-[0048] & [0070]).
 
            However, Frankel fails to disclose each of the two or more communication devices configured to generate a local device transcript from the recorded local device audio data and receive a local device transcript from the each of the two or more communication devices. In other word, Frankel fails to disclose each of the two or more communication devices to transcribe the audio to text transcript. In paragraph 0052, Frankel teaches that a user can modify the text and store it back to database from where the text is viewed by other users whereas in paragraph 0039, 
             It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vocal data of Frankel to incorporate the feature of each of the two or more communication devices to generate a local device transcript from the recorded local device audio data and receiving a local device transcript from the each of the two or more communication devices in Frankel’s invention as taught by Fisher. The motivation for the modification is to do so in order to produce transcript locally so that the transcript can be transmitted to other device at a cheaper cost as well as reducing the burden on master device.

            Regarding claims 2, 9 and 16, Frankel further teaches the computer is configured to parse the local device audio data into discrete words (using the computer 101 to apply an automatic speech recognition ''ASR'1 algorithm (predictive algorithm) configured to learn information for future speech recognition to parse audio snippets into text data comprising discrete words; figure 6, paragraphs [0032], [0039], [0043], & [0049]).

	            Regarding claims 7 and 14, Frankel further teaches wherein each communication device comprises a communication device selected from the list of: a computer; a tablet computer; and a smartphone (the remote computing devices 114 a, b, c are computers; paragraphs [0057] & [0060]).

             Claim 8 is rejected for the same reasons as discussed above with respect to claim 1.

             generating, using a computer coupled with a database and comprising a processor and memory, a teleconference space in which two or more communication devices participate (a computer implemented method comprising using a computer 101, configured as a teleconference bridge, coupled with a mass storage device 104 (database) and comprising a processor 103 and system memory 112, to establish a conference call (teleconference space) in which the remote computing devices 114a, b, c participate; figure 4, paragraphs [0040], [0057], [0059]-[0060], [0066], & [0069]-[0070]);
            transmitting requests to join the teleconference space to the two or more communication devices (dialing phone numbers of participants associated with the remote computing devices 114a, b, c for joining the conference call; paragraphs [0030] & [0057]).
            
           Claim 15 is rejected for the same reasons as discussed above with respect to claim 1.
 Furthermore, with respect to Figures 1-6, Frankel teaches a non-transitory computer-readable storage medium embodied with software, the software when executed configured to: 
           generate, using a computer coupled with a database and comprising a processor and memory, a teleconference space in which two or more communication devices participate (a computer implemented method comprising using a computer 101, configured as a teleconference bridge, coupled with a mass storage device 104 (database) and comprising a processor 103 and system memory 112, to establish a conference call (teleconference space) in which the remote computing devices 114a, b, c participate; figure 4, paragraphs [0040], [0057], [0059]-[0060], [0066], & [0069]-[0070], claim 22 of FRANKEL); 
.

            
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. (US Pub. No. 2011/0112833 A1) in view of Fisher (U.S. Pub. No. 2017/0018203) further in view of Lee (U.S. Pub. No. 2011/0066426).  

            Regarding claims 3, 10 and 17, Frankel teaches the computer to parse the local device audio data using vocal data stored in the local device audio data, from two or more communication device users associated with at least one of the two or more communication devices (the computer 101 uses vocal data in the voice snippets to parse the voice snippets from different speakers associated with the remote computing devices 114a, b, c; paragraphs [0032]-[0033] & [0042]-[0043]). 
            However, Frankel in view of Fisher fails to disclose wherein the vocal data is vocal pitch data. Lee discloses wherein the vocal data is vocal pitch data (a speaker is recognized using pitch information stored in a memory; paragraphs [0006] & [0039]-[0040]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vocal data of Frankel in view of Fisher to incorporate vocal pitch data in Frankel’s invention in view of Fisher’s invention as taught by Lee. The motivation for the modification is to do so in order to provide the advantages of improving detection of different speakers using pitches to distinguish between speakers.                      

Claims 4-6, 11 -13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. (US Pub. No. 2011/0112833 A1) in view of Fisher (U.S. Pub. No. 2017/0018203) further in view of Lee (U.S. Pub. No. 2011/0066426) further in view of Dow et al. (U.S. Pub. No. 2016/0372107).  

             Regarding claim 4, Frankel in view of Fisher further in view of Lee fails to disclose the computer using a consensus mechanism to rectify discrepancies between the local device transcript from each of the two or more communication devices and to merge the local device transcript from each of the two or more communication devices into the master audio transcript. DOW discloses the computer using a consensus mechanism to rectify discrepancies between the local device transcript from each of the two or more communication devices and to merge the local device transcript from each of the two or more communication devices into the master audio transcript (a server 102 uses a merging program 120 (consensus mechanism), which uses confidence levels for transcriptions 142, 144, 146 from different client devices to fix differences in the transcriptions 142, 144, 146 from the different client devices; paragraphs [0013] & [0015]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer of Frankel in view of Fisher further in view of Lee to incorporate use a consensus mechanism to rectify discrepancies between the local device transcript from each of the two or more communication devices and to merge the local device transcript from each of the two or more communication devices into the master audio transcript, as taught by DOW, in order to provide the advantages of generating a most accurate possible transcript (see DOW; paragraph [0008]).
 


          Regarding claim 6, Frankel discloses the computer storing local device transcripts transmitted to the computer by each of the two or more communication devices, merging the local device transcripts from each of the two or more communication devices into the master audio transcript, and transmitting the master audio transcript to each of the two or more communication devices substantially in real time (computer 101 stores the audio snippets, combines the text data from the audio snippets, and sends the aggregated transcript for display on the remote computing devices 114a, b, c in real time; abstract; paragraph [0032], [0039], [0046], [0048] & [0060]).

          Regarding claims 11 and 18, Frankel in view of Fisher further in view of Lee fails to disclose using a consensus mechanism to rectify discrepancies between the local device transcript from each of the two or more communication devices and to merge the local device transcripts from each of the two or more communication devices into the master audio transcript. DOW discloses using a consensus mechanism to rectify discrepancies between the local device transcript from each of the two or more communication devices and to merge the local device transcripts from each of the two or more communication devices into the master audio transcript (a server 102 uses a merging program 120 (consensus mechanism), which uses confidence levels for transcriptions 142, 144, 146 from different client devices to fix differences in the transcriptions 142, 144, 146 from the different client devices; paragraphs [0013] & [0015]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computer-implemented method of Frankel to incorporate using a consensus mechanism to rectify discrepancies between the local device transcript from each of the two or more communication devices and to merge the local device transcripts from each of the two or more communication devices into the master audio transcript, as taught by DOW, in order to provide the advantages of generating a most accurate possible transcript (see DOW; paragraph [0008]).

             Regarding claims 12 and 19, Frankel in view of Fisher further in view of Lee fails to disclose selecting, for the master audio transcript, dialogue that is present in the majority of the local device transcript of the two or more communication devices. DOW discloses selecting, for the master audio transcript, dialogue that is present in the majority of the local device transcript of the two or more communication devices (the merging program 120 applies confidence levels to 

           Regarding claims 13 and 20, Frankel further discloses storing selecting, for the master audio transcript, dialogue that is present in the majority of the local device transcript of the two or more communication devices transmitted to the computer by each of the two or more communication devices, merging the selecting, for the master audio transcript, dialogue that is present in the majority of the local device transcript of the two or more communication devices from each of the two or more communication devices into the master audio transcript, and transmitting the master audio transcript to each of the two or more communication devices substantially in real time (computer 101 stores the audio snippets, combines the text data from the audio snippets, and sends the aggregated transcript for display on the remote computing devices 114a, b, c in real time; abstract paragraph [0048]).             
            
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/MD S ELAHEE/                                                                                                                                                                                                 MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
January 11, 2022